UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7932



ROBERT ELTON STOTTS,

                                              Plaintiff - Appellant,

          versus

FRANK DREW, Sheriff; CAPTAIN SCHUCTER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-95-487-3)


Submitted:   April 15, 1996                 Decided:   April 29, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.


Robert Elton Stotts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

without prejudice his 42 U.S.C. § 1983 (1988) action for failure to

either provide the Defendants' addresses or explain why he was

unable to do so. Because a dismissal without prejudice is generally

not appealable, we dismiss the appeal. See Domino Sugar Corp. v.
Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993). We dispense with oral argument, because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2